Citation Nr: 0915329	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-34 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to February 
1946. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
bilateral pes planus and assigned the Veteran a disability 
rating of 10 percent.  

When this matter was initially before the Board in May 2008, 
the Board denied entitlement to a rating in excess of 10 
percent for bilateral pes planus.  The Veteran appealed the 
Board's May 2008 decision to the United States Court of 
Appeals for Veterans Claims (Court), which, in a February 
2009 order, granted the parties' joint motion for remand, 
vacating the Board's May 2008 decision and remanding the case 
for compliance with the terms of the joint motion.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's bilateral pes planus results in mild pronation, 
pain on palpation and use, swelling, and calluses.


CONCLUSION OF LAW

The criteria for a 30 percent rating, and no higher, for the 
Veteran's bilateral pes planus have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code (DC) 5276 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.




Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
bilateral pes planus.  In Dingess, the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  Id. 
at 490-91.  Thus, because the notice that was provided in 
July 2003 before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Regarding the duty to assist, the RO has obtained the 
Veteran's VA treatment records, and provided him with two VA 
examinations and a hearing.  The RO attempted to substantiate 
the Veteran's claim by scheduling him for a third VA 
examination in April 2007 to determine the current severity 
of his pes planus; however, the Veteran cancelled the 
examination for good cause, due to the fact that he was too 
ill to come in for the appointment.  Accordingly, the Board 
will proceed with the claim based on the evidence of record.  
See 38 C.F.R. § 3.655(b) (when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record); Turk v. Peake, 21 Vet. App. 565, 568 
(2008) (where a Veteran fails to report for an examination in 
an appeal from the initial rating assigned a disability, VA 
must decide the claim based on the evidence of record, rather 
than summarily deny the claim).

In sum, the duty to assist has been satisfied and there is no 
reasonable possibility that any further assistance to the 
Veteran by VA would be capable of substantiating the 
Veteran's claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the Veteran in adjudicating this appeal.




II.  Increased Rating

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2008).  An evaluation of 
the level of disability present includes consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  38 C.F.R. § 4.7 (2008).  
Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2008); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the Veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board considers all information and lay 
and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 
2002).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of the 
doubt to the claimant.  Id.  

The Veteran was initially granted service connection for 
bilateral pes planus in a December 2004 rating decision and 
was assigned a 10 percent rating, effective March 30, 2001, 
the date his claim was reopened.  The Veteran disagrees with 
this assignment and contends that his pes planus is worse 
than it is currently rated.  

The evidence of record, including two VA examination reports, 
private treatment records, and VA treatment records, 
indicates that the Veteran's bilateral pes planus more 
closely approximates the criteria for a 30 percent rating.  

At his November 2002 hearing, the Veteran provided testimony 
regarding the history of his pes planus and reported that his 
feet are painful to walk on for any length of time, and are 
very sore first thing in the morning, although they get a 
little better after walking around.  The Veteran stated that 
at one point, John P. Buckley, M.D. cut calluses off his 
feet.  He also stated that he has worn wide orthopedic shoes 
in the past, but they were too expensive; however, he 
indicated that he has worn arch supports in his shoes since 
1948, which he gets from the VA medical center. 

In a December 2002 letter, Dr. Buckley reported that the 
Veteran had applied for VA benefits for his pes planus, which 
had more likely than not been aggravated by military service.  

The Veteran underwent a VA examination in October 2004, when 
he complained of pain in his feet since World War II, mostly 
on the bottom of his feet on both sides and in the middle, as 
well as in his ankles, which was aggravated by standing and 
walking.  The Veteran reported that he also felt a knot on 
either side of the bottom of his feet, which was painful to 
touch, and that he constantly felt a burning sensation on 
both sides of his feet.  The Veteran also reported that he 
could only walk for 20 minutes before he had to rest, and 
that, therefore, he could not shop with his wife, do yard or 
house work, or do any kind of standing, walking, or weight 
bearing because of pain.  He stated that pain was a 3 to 4 
out of 10 when he stood up and increased to 10 out of 10 
after any kind of walking.  The examiner noted that the 
Veteran did not use any assistive devices and wore regular 
shoes.  The Veteran reported that he had tried to wear 
inserts once, but it had aggravated his foot pain. 

The examiner reported that the Veteran's feet were tender on 
palpation over the plantar fascia bilaterally, and that there 
was a thickening of the plantar fascia in the middle that was 
very tender on palpation, especially on the left foot.  The 
examiner also noted that the Veteran walked with a hesitant 
and painful gait, was weak, and had difficulty standing on 
his toes or heels, or balancing on one foot.  The examiner 
reported that the Veteran had a marked limitation of the 
range of motion on squatting, with difficulty doing 
supination and pronation.  The examiner reported that the 
Veteran did not have hammertoe, and that manipulation of the 
Achilles tendon showed no evidence of pain.  Weight bearing 
and non-weight bearing examination showed normal alignment of 
the Achilles tendon bilaterally, examination of the forefoot 
and mid-foot malalignment was normal, and the Veteran had a 
bunion on the left foot.  The examiner noted that the Veteran 
could not do any kind of repetitive range of motion testing 
with the feet because it aggravated the pain; however, he 
expected an additional 25 percent loss of motion because of 
pain, fatigue, weakness, and lack of endurance after 
repetitive use.  There was no edema or callous.

X-rays revealed degenerative joint changes to the first right 
metatarsophalangeal joint, a well-defined dorsal bilateral 
calcaneal spur, normal anatomic bony alignment, no fractures 
or evidence of dislocation, mild diffuse osteopenia, and no 
focal soft tissue swelling.  The examiner diagnosed the 
Veteran with bilateral pes planus, chronic painful feet as a 
result of recurrent bilateral plantar fasciitis that was 
worse on the left foot, partial amputation of the left great 
toe that was unrelated to service, and a bunion of the left 
foot.  

In an April 2005 statement, the Veteran reported that he had 
swelling and "significant almost intolerable pain" from his 
pes planus.  

The Veteran underwent another VA examination in May 2005, 
when he reported that pain radiated from his feet to his 
ankles, knees, and hips; that pain worsened after walking 10 
to 15 minutes; and that knots had developed on the bottom of 
his feet since 1945.  The Veteran also reported flare-ups 
once a week or more often. 
The examiner noted that the Veteran did not use assistive 
devices, corrective shoes, or inserts.  The examiner reported 
that the Veteran had functional limits insofar as he could 
only walk a quarter of a mile. The Veteran had joint pain at 
the ball and heel area of his feet when standing and walking, 
instability when standing and walking because back pain 
resulted from the foot pain, mild tenderness all over his 
feet when standing and walking, limited motion when standing 
and walking, mild weakness in his arches, bilateral flatfoot, 
no arch on weight bearing, and pain on palpation of the 
plantar aspect of the heels, arches, and forefoot 
bilaterally.  The examiner reported that there was mild 
abnormal pronation, mild tenderness over the plantar aspect 
of the feet, fatiguability in both feet, poor propulsion in 
his gait, but no swelling, redness, stiffness, heat, masses, 
muscle atrophy, hallux valgus, hammertoe, or clawfoot.  The 
examiner also reported that there was no evidence of abnormal 
weight bearing, or malunion or nonunion of the tarsal or 
metatarsal joints.  There was a callus over the right big toe

X-rays of the right foot revealed a prominent posterior 
calcaneal spur at attachment of the Achilles tendon, mild 
hypertrophic degenerative arthritis of the MP joint of great 
toe with some spurring at the articular margin, minimal 
degenerative spurring at the inferior tip of the medial 
malleolus, a small spur at the base of the fifth metatarsal 
where the brevis tendon attaches, a mild varus of the fifth 
MP joint, synostosis of the middle and distal phalanges of 
the fifth digit, and minimal calcification in the soft tissue 
between the distal tibia and fibula.  The reported flatfoot 
deformity of the right foot was not evident on weight bearing 
views.

X-rays of the left foot revealed an old amputation of the 
great toe at the interphalangeal joint, a moderate valgus and 
moderately hypertrophic degenerative arthritis of the 
metacarpal phalangeal joint of the great toe, a posterior 
calcaneal spur at the attachment of the Achilles tendon, a 
small bony density near the tip of the medial and lateral 
malleoli, synostosis of the middle and distal phalanges of 
the fifth digit, and minimal calcification between the distal 
tibia and fibular shafts.  

The examiner diagnosed the Veteran with bilateral plantar 
fasciitis and right foot pes planus, and reported that such 
conditions would have a mild impact on the Veteran's ability 
to do chores, shop, exercise, play sports, travel, as well as 
limit him to walking only 10 to 15 minutes at a time.  The 
examiner provided the opinion that, given the Veteran's 
advanced age, he was an unlikely candidate for employment, 
but if he did work, he would only be able to do sedentary 
work as he could not tolerate physically demanding 
employment. 

During VA psychiatric treatment in September 2005, the 
Veteran reported that he exercised daily and did chores 
around the house.  The doctor noted that the Veteran was 
ambulatory.  

Between 2002 and 2007, the Veteran received VA treatment on 
numerous occasions for hearing loss and other medical 
problems; however, at no point during this treatment did he 
complain of foot pain or his pes planus.

The Veteran's foot disability has been evaluated as 10 
percent disabling pursuant to DC 5276.  The current 10 
percent rating contemplates moderate bilateral flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo Achilles, and pain on manipulation and 
use of the feet.  38 C.F.R. § 4.71a, DC 5276 (2008).  Severe 
pes planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities warrants a 20 percent evaluation 
for unilateral involvement, and a 30 percent evaluation for 
bilateral involvement.  Id.  Pronounced pes planus manifested 
by marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved with 
orthopedic shoes or appliances, warrants a 30 percent 
evaluation for unilateral involvement and a 50 percent rating 
for bilateral involvement.  Id.

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2008).  The schedule of ratings, does not define the terms 
"slight," "moderate," and "severe;" rather than applying 
a mechanical formula to make a determination, the Board 
evaluates all of the evidence such that decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2008).  

Based on the evidence of record, the Board finds that the 
Veteran's bilateral pes planus more nearly approximates the 
criteria for a 30 percent rating under DC 5276, which 
contemplates severe symptoms.  See 38 C.F.R. § 4.7 (2008).  
The Veteran has consistently reported having pain and 
swelling on use, especially after any amount of walking and 
standing.  He has also reported having calluses cut off by 
his private physician in the past, and was noted to have a 
callus on his great toe at his May 2005 VA examination.  
Further, he had tenderness and pain on palpation and use at 
his examinations in October 2004 and May 2005.  Finally, he 
was noted to have mild abnormal pronation at his May 2005 
examination.  This evidence suggests that the Veteran has 
more than moderate symptomatology, and as such, the Board 
finds that a 30 percent rating is warranted.  

Although the Veteran's symptomatology warrants a 30 percent 
rating, his total disability picture does not rise to the 
severity required for a 50 percent rating.  There is evidence 
of pain on use and palpation, swelling, calluses, and a 
marked deformity in the form of mild pronation.  However, the 
record is devoid of evidence of marked pronation, extreme 
tenderness of plantar surfaces of the feet, and/or marked 
inward displacement and severe spasm of the tendo Achilles on 
manipulation, not improved with orthopedic shoes or 
appliances.  Rather, the May 2005 examiner specifically 
stated that the Veteran had only mild pronation and mild 
tenderness over the plantar aspect of the feet.  
Additionally, the October 2004 examiner stated that weight 
bearing and non-weight bearing examination showed normal 
alignment of the Achilles tendon bilaterally, and examination 
of the forefoot and mid-foot alignment was normal.  
Similarly, the May 2005 examiner reported that there was no 
evidence of abnormal weight bearing.  Finally, the October 
2004 examiner noted that there was no pain on manipulation of 
the Achilles tendon.  In the absence of evidence of marked 
pronation, extreme tenderness of plantar surfaces, or marked 
inward displacement and severe spasm of the tendo Achilles, a 
rating in excess of 30 percent for pes planus is not 
warranted under DC 5276.

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate 
to pain and any resulting functional impairment due to pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, DC 
5276, acquired flatfoot, does not evaluate the Veteran's foot 
disability with respect to range of motion; therefore, 
sections 4.40 and 4.45, with respect to pain on motion, are 
not applicable.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  Additionally, the rating criteria under DC 5276 
specifically contemplate pain on manipulation and use.

The Board notes that VA may consider other analogous rating 
criteria if warranted under the facts and circumstances of a 
case.  See 38 C.F.R. § 4.20 (2008) (stating that when an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous).  Specifically, 
evaluation of a service-connected disability in accordance 
with schedular criteria that closely pertain to an analogous 
disease in terms of functions affected, anatomical 
localization, and symptomatology, is permitted.  Id.  

In the present case, the RO determined and the Board agrees, 
that the most closely analogous diagnostic code pertaining to 
the Veteran's flatfoot condition is 38 C.F.R. § 4.71a, DC 
5276, which pertains to acquired flatfoot, and in particular, 
is more closely analogous to the Veteran's condition than DC 
5284, which pertains to other foot injuries.  In reaching 
this determination, the Board notes that both DC 5276 and DC 
5284 pertain to the same affected functions, namely walking 
and standing, and the same anatomical localization, namely 
the feet; however, DC 5276 provides a much more detailed 
description of the manifestations of pes planus, which 
closely aligns with the symptomatology of the Veteran's foot 
condition as listed on his VA examinations and in his 
statements, and is less general that the catch all rating 
criteria under DC 5284.  Moreover, insofar as the Secretary 
has promulgated regulation pertaining to the very condition 
at issue (i.e., flatfoot), there is no need to seek out 
analogous rating criteria.  Finally, under 38 C.F.R. § 4.71a, 
DC 5284, the maximum rating is 30 percent, which is assigned 
for severe foot injuries.  Thus, the Veteran's pes planus has 
already been assigned the maximum available schedular rating 
under DC 5284.  

The Board also acknowledges that the Veteran has been 
diagnosed with numerous foot conditions separate from and in 
addition to his bilateral pes planus, including bilateral 
plantar fasciitis, bilateral degenerative arthritis of the 
metacarpal phalangeal joints of the great toes, dorsal 
bilateral calcaneal spurs, and a bunion of the left foot.  
However, insofar as the Veteran is not service connected for 
any of these conditions, and the record does not indicate 
that any of these conditions are manifestations of his 
service-connected pes planus, providing an increased or 
separate rating for these conditions, to include under DC 
5003 for arthritis, would be inappropriate.  

In sum, after having carefully reviewed the evidence of 
record, the Board finds that the Veteran's disability picture 
more closely approximates the criteria for a 30 percent 
disability rating under DC 5276.  However, because his 
condition has not resulted marked pronation, extreme 
tenderness of the plantar surfaces, and marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
a 50 percent rating is not warranted.  Therefore, an 
increased rating of 30 percent, and not higher, for bilateral 
pes planus is granted.  

The level of impairment associated with the Veteran's pes 
planus has been relatively stable throughout the appeal 
period, or at least has never been worse than what is 
warranted for a 30 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.

The Board also finds that there is no showing that the 
Veteran's pes planus reflects so exceptional or so unusual a 
disability picture as to warrant a higher rating on an extra-
schedular basis.  His pes planus is not productive of marked 
interference with employment; has not required any, let 
alone, frequent periods of hospitalization; and has not 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met.  Thus, the Board is not required to 
remand this claim for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial 30 percent rating for bilateral 
pes planus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


